Citation Nr: 9913618	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-26 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for 
arthritis of the knees has been received.

2.  Entitlement to service connection for hypertension, to 
include as claimed as secondary to service-connected post-
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Rashid El Malik


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to June 1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

By way of history, the RO, in a rating decision dated in July 
1994, granted service connection and assigned a zero percent 
disability evaluation for bilateral hearing loss, and granted 
service connection and assigned a 10 percent disability 
evaluation for tinnitus.  In that rating decision the RO also 
denied entitlement to service connection for the following: 
hypertension, refractive error, arthritis of the knees, PTSD, 
flat feet, and Agent Orange residuals.  The RO notified the 
veteran of that determination in a letter dated July 29, 
1994.  In June 1995 the RO received the veteran's notice of 
disagreement.  In a statement received July 13, 1995, the 
veteran specifically disagreed with each of the 
determinations made by the RO in July 1994.  On October 27, 
1995, the RO issued a statement of the case with regard to 
each evaluation/service connection issue.  The veteran did 
not submit a timely substantive appeal, 
see 38 C.F.R. §§ 20.200, 20.302 (1998); nor did he pursue an 
appeal with respect to the RO's determination as to the lack 
of a timely appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 
(1998).  

In a rating decision dated in June 1996, the RO granted 
service connection and assigned a 10 percent evaluation for 
PTSD.  In July 1996, the veteran filed a notice of 
disagreement with the assigned evaluation.  He perfected an 
appeal with respect to that issue, stating that he believed 
PTSD warranted at least a 30 percent rating.  38 C.F.R. 
§§ 20.200, 20.302.  In a rating decision dated in January 
1997, the RO increased the rating to 30 percent.  The RO 
notified the veteran that since the grant represented the 
level of disability he was requesting, it represented a total 
grant of benefits sought on appeal and that his appeal was 
canceled.  

Thereafter, the veteran requested that his appeal with 
respect to hypertension and bilateral knee arthritis be 
reopened; he also requested service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange and 
indicated that he was now claiming his hypertension as 
secondary to service-connected PTSD.  In rating decisions 
dated in May 1997, the RO denied those claims.  The instant 
appeal stems from that rating decision.  
See 38 C.F.R. §§ 20.200, 20.201, 20.302 (1998).  


REMAND

In April 1999, the Board requested clarification from the 
veteran as to whether he desired a personal hearing.  
Thereafter, he responded, indicating that he desired a 
hearing before a Member of the Board at the RO.  A hearing on 
appeal must be granted when, as in this case, an appellant 
expresses a desire for a hearing.  38 C.F.R. § 20.700(a) 
(1998).  

The Board further notes that the veteran has revoked the 
American Legion's Power of Attorney and chosen a new 
representative, as identified on VA Form 22a of January 1999 
and the first page of this decision.  See 38 C.F.R. 
§§ 20.601, et seq. (1998).  

Accordingly, the case is remanded for the following:

1.  The RO should schedule the veteran 
for a Travel Board hearing, and provide 
notice of the date, time and location of 
such hearing to the veteran and his 
representative.  The veteran should be 
advised that he is free to submit 
additional evidence at the time of the 
hearing.

2.  In the event that a hearing is not 
conducted, the RO should make the claims 
file available for review by the 
veteran's new representative and provide 
him with opportunity to respond with 
argument and/or evidence in support of 
the veteran's claim.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


